Campbell, C. J.
Todd, who was a minor, was prosecuted criminally for not supporting his wife, and making her a public burden, while he was of sufficient ability. On the trial the case, upon its important bearings, rested on the wife’s testimony, objected to as incompetent. Eespondent claimed the marriage void for duress, and relied upon other defenses.
As the main controversy appears to be the subject of a suit pending to avoid the marriage, we do not think it desirable to consider any unnecessary questions.
Upon a careful scrutiny of the testimony we discover no legal testimony tending to show that respondent was emancipated, or that he owned any property. This is a fatal defect, and the attention of the court below was called to it. The charge required the jury not to convict if respondent was not. of sufficient ability, but failed to point out how such ability must be shown in the case of a minor, and charges on the subject of the right of a minor to his wages were refused.
As there was no testimony for the jury on one of the main points in the case, and respondent was entitled to an acquittal, it must be certified to the circuit court for Oakland county that no judgment should be rendered on the verdict, and that respondent be discharged.
Champlin and Sherwood, J J., concurred. Morse, J., did not sit.